Citation Nr: 0208536	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  01-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

4.  Entitlement to service connection for a right eye 
disorder claimed as proliferative diabetic retinopathy.

5.  Entitlement to service connection for a left foot 
disorder.

(The Board will address the issues of entitlement to service 
connection for diabetes mellitus, a bilateral eye disorder 
claimed as proliferative diabetic retinopathy and a bilateral 
foot disorder in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.  His claim comes before the Board on appeal from an 
August 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for diabetes mellitus, a 
bilateral eye disorder claimed as proliferative diabetic 
retinopathy and a bilateral foot disorder.  When the Board 
completes this development, it will notify the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099-3,105 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 20.903).  The 
Board will then wait for, and review, a response to the 
notice and, thereafter, prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  In February 1980 and March 1980, the RO denied the 
veteran's claims of entitlement to service connection for 
diabetes mellitus, a left eye disorder and a right foot 
disorder.

2.  The RO notified the veteran of these decisions and of his 
appellate rights with regard to these decisions, but the 
veteran did not appeal.

3.  The evidence associated with the claims file subsequent 
to the RO's March 1980 decision bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative and redundant, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the diabetes mellitus and right foot disorder 
claims.  

4.  In September 1982, the RO denied the veteran's claim of 
entitlement to service connection for an eye disorder on the 
basis that no new and material evidence had been submitted to 
reopen the previously denied claim.

5.  The RO notified the veteran of this decision and of his 
appellate rights with regard to this decision, but the 
veteran did not appeal.

6.  The evidence associated with the claims file subsequent 
to the RO's September 1982 decision bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative and redundant, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for a left eye 
disorder now claimed as bilateral proliferative diabetic 
retinopathy.



CONCLUSIONS OF LAW

1.  The March 1980 rating decision, in which the RO last 
denied a claim of entitlement to service connection for 
diabetes mellitus, a left eye disorder and a right foot 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2001).

2.  The September 1982 rating decision, in which the RO last 
denied a claim of entitlement to service connection for an 
eye disorder with reference to the 1980 denial of service 
connection for a left eye disorder, is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

3.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for diabetes 
mellitus, a left eye disorder, and a right foot disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.156(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran has 
submitted new and material evidence to reopen claims of 
entitlement to service connection for diabetes mellitus, a 
left eye disorder, and a right foot disorder.  The Board 
acknowledges that the RO, in a rating decision dated August 
2000, reopened these claims.  However, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal despite the RO's August 2000 action.  Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  The Board 
has thus recharacterized the issues on appeal as noted on the 
title page of this decision. 

The RO last denied the veteran entitlement to the benefits 
sought in August 2000, and the veteran appealed this 
decision.  While his appeal was pending, the President signed 
into law legislation that, in part, redefines VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  Thereafter, the United States Court of Appeals 
for Veterans Claims (Court) held that the duty to notify 
provisions of the VCAA apply to claimants who seek to reopen 
a claim by submitting new and material evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  

Further, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  VA has indicated that, 
with the exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a letter dated July 
2001, the RO notified the veteran of the change in the law.  
The RO also indicated that it was developing and would 
consider the veteran's claim pursuant to the VCAA.  
Thereafter, the RO indeed undertook action that is consistent 
with the notification and assistance provisions of the VCAA 
and then readjudicated the veteran's claim based on all of 
the evidence of record.  In light of the foregoing, the 
Board's decision to proceed in adjudicating the veteran's 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran seeks service connection for diabetes mellitus, a 
bilateral eye disorder claimed as proliferative diabetic 
retinopathy, and a bilateral foot disorder.  The RO initially 
denied the veteran entitlement to service connection for 
diabetes mellitus, a left eye disorder and a right foot 
disorder by rating decisions dated February 1980 and March 
1980.  The RO notified the veteran of these decisions and of 
his appellate rights with regard to these decisions, but the 
veteran did not appeal.  The March 1980 decision is thus 
final.  38 U.S.C.A. § 7105 (West 1991).  

In September 1982, the RO denied the veteran service 
connection for an eye disorder.  The RO indicated that no new 
and material evidence had been submitted to reopen the claim 
for service connection for an eye disorder.  As this decision 
referenced the prior decision in which only the claimed left 
eye disorder had been denied, the Board does not construe the 
September 1982 rating decision as relating to the right eye 
as well despite the fact that the decision is nonspecific as 
to the eye considered therein.  As such, the claim for 
service connection for a right eye disorder is not subject to 
the requirements regarding the reopening of prior finally 
decided claims.  The RO notified the veteran of the decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal the decision to the Board.  The 
September 1982 decision is thus final.  38 U.S.C.A. § 7105 
(West 1991).  

The RO last denied the veteran's diabetes mellitus and right 
foot disorder claims on the basis that there was no evidence 
that the veteran had diabetes mellitus in service or within 
the presumptive period following discharge.  When the RO last 
denied the veteran's eye disorder claim, it indicated that 
new and material evidence had not been submitted since the 
prior final denial of that claim.  In denying the claims, the 
RO considered VA and private outpatient treatment records and 
hospitalization reports and written statements of a VA 
physician and the veteran.

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's claim to reopen, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself and 
in connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000); see 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a) (effective August 29, 2001)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner developed by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's March 1980 and September 1982 
decisions includes VA and private outpatient treatment 
records and hospitalization reports, and written statements 
of private physicians and the veteran.  The Board finds that 
this evidence is new as it is neither cumulative, nor 
redundant.  The Board also finds that it is material as it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled, is so significant that it must 
be considered to decide fairly the merits of the claims.  The 
Board bases these findings on the fact that one of the 
statements from the private physicians, A. J. Zito, M.D., 
suggests that there might be a relationship between the 
veteran's diabetes mellitus and secondary disorders and his 
period of active service, the type of evidence that was 
missing when the RO last denied the veteran's claims. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claims of 
entitlement to service connection for diabetes mellitus, a 
left eye disorder now claimed as bilateral proliferative 
diabetic retinopathy, and a right foot disorder.  The Board 
cannot, however, decide the merits of these claims until the 
Board undertakes the development requested in a separately 
issued development memorandum. 


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for diabetes mellitus, a 
left eye disorder, and a right foot disorder are reopened, 
and to this extent only, the appeal is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

